Case: 20-51008      Document: 00515905863         Page: 1    Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-51008                            June 18, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario Gonzalez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:14-CR-292-4


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Mario Gonzalez, federal prisoner # 61423-018, is serving a 235-month
   sentence for trafficking in cocaine. He now appeals the district court’s denial
   of his motion for reduction of sentence (commonly known as a motion for
   compassionate release) under the First Step Act, contending that his kidney


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51008     Document: 00515905863           Page: 2   Date Filed: 06/18/2021




                                    No. 20-51008


   disease and history of COVID-19 infection constitute extraordinary and
   compelling reasons for release. See 18 U.S.C. § 3582(c)(1)(A).
          We need not decide whether those factors constitute extraordinary
   and compelling reasons for compassionate release because the district court
   did not abuse its discretion by denying relief based on Gonzalez’s history and
   characteristics, including his criminal conduct involving large-scale drug
   trafficking, the amount of his 235-month sentence remaining to be served,
   and the need to protect the public from further crimes. See United States v.
   Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020); 18 U.S.C. § 3553(a).
          The district court’s order is AFFIRMED. Gonzalez’s motion for
   compassionate release, characterized as a motion for extraordinary relief, is
   DENIED.




                                         2